I

2

3

4

5


6                                        UNITE.D STATES DISTRICT COURT
                                              DISTRICT OF NEVADA
 7

 I                                                                 Case #2:19-cv-0061 6
     STARBUCKS CORPORATION; and,
 9   COFFEE, HOUSE HOLDINGS, INC.
                                                                   VERIFIED PETITION FOR
10                      Plaintiff(s),                              PERMISSION TO PRACTICB
                                                                   IN THIS CASE ONLY BY
il           VS                                                    ATTORNEY NOT ADMITTEI)
                                                                   TO THE BAR OF'THIS COURT
t2                                                                 AND DESIGNATION OF
     JGB VEGAS RE,TAIL LE,SSEE. LLC                                LOCAL COUNSEL
l3
                        Defèndant(s).
t4                                                                 FILING FEE IS     $25O.OO


15

t6                     Michael E. Lindsay                 Petitioner, respectfully represents to the Court

t7
              L         That Petitioner is an attorney at law and a meurber of the law         fifln of
l8                                               Snell   & Wilmer l-.L.P.
r9                                                        (firm narne)

      with offìces at                            1200 Seventeenth Street, Suite 1900
20
                                                             (street       s)
21                                                                                                        80207
                            Denver                                        Colorado
                                                                            (state                        ztp
22
                  303-634-2000                                mlindsay@swlaw.com
23
       (area c     +                                                     address)
24
              Z.        That Petitioner has been retainecl personally or as a member of the law linn by
25                                                        Inc.
      Starbucl<s Corp.    & Coffee      House Holdings,          to provide Iegal representation in connection rvith
26                      Iclient(s)]

27    the above-entitled case now pending before this Court.

28                                                                                                            Rev.5/l(r
 I            3.       That   since         111111985             , Petitione¡ has b een and presentl¡' i5    ¿
                                              (date)
2    member in good standing of the bar oithe highest Cortl't of'the State           of        Coloraclo
                                                                                               (state)
3    where petitioner regularly practices law. l'etitioner shall attach a certificate from the state trar or

4    frorn the clerk of the supreme court or highest adniitting court of each state, territory, or insular

5    possession of the United States in which the applicant has been adrnitted to practice law cel'tifving

6    the applicant's tnelnbership thereiri is in good standing.

 7            4.       That Petitioner \ /as admitted to practice before the following United States District

 I   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

t0   standing of the bars of said Courts.

il                             Court                              Date    Admitted            Bar Nttntber

                     Colorado Supreme Court                           111111985                    1s126
l2
                         Washington State                              1il/1990                    I   9338
l3
              United States District Court, Colorado                  1   1/8/1985
t4
          United States Bankruptcy Court, Colorado                    1U811985
i5
                   Tenth Circuit Court of APPeals                     Ut9lt994
T6

l7
18

t9
               5.      'fhat there are or have been no disciplinary proceedings institute<l against petitioncr,
20
     nor any suspension of any license, certificate or privilege to appear bef-ore any
                                                                                       judicial, regulatory
21
     or aclmi¡istrative body, or any tesignation or termitration in order to avoid disciplinary ot
22
      disbarment proceedings, except as described in detail below:
23
        one
24

25

26

27

28                                                        2                                                   Rev.5/16
              6.            That Petitioner has never been denied admission to the State Bar of Nevada' (Give

2    particulars if ever denied adtnission):

J     one.

4

 5

 6             7   .        That Petitioner is a urember of good standing in the followir-rg Bar Associations

 7      lorado Bar Association

 8

 9

10             8.           Petitioner has filed applicatiorr(s) to appearas counsel under Localllule              IA l1-2

ll   (fornrerly LI{ IA l0-2)   during the past three (3) years in the following matters:     (Statc, "none"   if no applications.)


t2   Date of Application                    Canse                        Title of Court                   Was Application
                                                                       Administrative Body                      Granted or
                                                                            or Arbitrator                               ied
t3

t4                 None

l5
I6
t7
l8
l9                             (If necessary, please   túLaoh a statement   of additional applications)

20             g.           Petitioner consents to the.iurisdiction of the courts and disciplinary boat'ds of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23              10.         Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this cout't.
25                 I   1.   Petitioner has disclosed in writing to the client that the applicant is not adrnitted to

26   practice in this jurisdiction and that the client has consented to such representation'

27

28                                                                -l                                                     Rev. 5/   I (r
                 That Petitioner respectfully prays that Petitioner be admitted to practice befbre this Court

2     FOI{ ]TIE PURPOSES OI'I-|HIS CASE ONLY.
                                                                                                    I ¿#,
 .'                                                                                                 {-€
+                                                                                                             Pet               s srgnitt{tre
          OF
      STATE                             Colorado                       )
 -\                                                                    )
      CouNl.YoF                       ".*_"*læ"tYgl--""-               )
 6

 7                          Michqel_P"-L"ll-Sqy_. , Petitioner,                        be   ing first duly swoln, deposes and says
                      -_

 L¡
 (t   That the l'olcgoing statements are true

 I                                                                                                                Pcl ll        s signature
l()   Subscribed and sworn to befbrc nle this

lt                                                                                                                              MARTHA MCCLEERY
         ¡   ç   *"-.....   da! *l'              ¡\ *i('r     i                    .   / .. \..!.   ...   ..___   .                 NOTARY PUBLIC
t2                                                                                                                              STATE OF COLORADO
                                                                                                                               NOTARY lD 20074036988
                              ¡;.,t,..,t :,1-::''v   -*,...                                                            MY COMMISSION EXPIRES OCTOBER 12,2019
l:ì
                                     otary                    cor          ü
14

l5

l{;                             DESIGNATION OF RESIDEN'I' ATTOIìNI'Y ADMI'T'I'ED TO
                                 THE BAR OF TÍIIS COUR'T AND CONSENT T'I{[iRETO'
tt
                  pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
tß
      belicves it to be in the bcst interests of'the clicnt(s) to rJesignatc
                                                                                                                                    ¡\lcx   1.., l"

fCJ
                                                                            riant( i¡i'l
      Attorney at Law, member of the State of Nevada and previously ad lll I tt{rd to pl'iìotict hciblc thc
30
      above-entitled Court as associate resident counsel in this action. The address and enrail address
                                                                                                        of
2l
      said designated Nevada counse I is:
22

                                                              3883 l-loward l{tr            Park'iva , Suite I 100
23
                                                                                        a<klrcss)
34                                                                                                                                                            89169
                                 1,os Vrrga"s                                                                      Nevada                             "-"
                            _-__"[cïi"vI
25                                                                                                                    stat€)                                i7-íp"Çiíclef

26                          702-784-5200                                               a                                   w,coln
        (áiea cilcte + lelcphone nuntl"rcrl                                                                                SS

?7

2tt                                                                                    4                                                                          Rev. 5/l 6
 I   By this designation the petitioner and undersigned party(ies) agree that this designation ct¡nstitutes

 2   agrecment and authorization for the designated resident adnritted counsel to sign stipulations

 3   binding on all of us.

 4

 5               AT}T,OtrNTMÐNT OF DESIGNATEÐ RESIDÐNT Ì'{EVAÐA CÛIJNSEX,

 6

 7            The undersigned palty(ies) appoint(s)                           Alex L. Fugazzi                     AS
                                                           (name of local counsel)
 I   his/her/their Designated Resident Nevada Counsel in this case.

 9

l0
                                                     5s gniìture
1l
                                              John Nettleton, Director, Corporafe Counsel, Starbucks
t2                                                   ol'   nt          t1Íì


l3
                                                                   )
t4                                              h^     û\ n )                 ir eJúr;     GçPo.da/G u,nç-\
                                              GRer*,H oor,i{.(                             .\-no.
l5                                                                            Åi,,rç¿.t,

l6
t7                                   CTNSE,NT   OF'' ÐESNGNEE
              Tlie undersigned hereby conseuts to serve as associate lesident Nevada counsel in this case.
l8
l9
20                                                                                          l'ls   ssl gnature
                                              9022                                 afugazzi@swlaw.com
2t
                                              Bar number                           Email address
22

23
     APPROVED:
24
     Dated:   this15th       day   of April                20 19
25

26
     UNITBD S'I'A'I'BS DIS'I RIU I J UDLib
27
öo
LO                                                         5                                                     Rev. 5/l 6
  Certificate of Good Standing
                             and
       No Disciplinary History
                United States District Court
                   District of Colorado

I, Jeffrey P. Colwell, Clerk of the United States District Court
                   DO HEREBY CERTIFY


          MICHAEL EDWARD LINDSAY

           was admitted to practice in this court on
                      November 8, 1985
     and is in good standing with no disciplinary history.




Dated: May 24, 2018
                               Jeffrey P. Colwell, Clerk
